Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Craig Sessions, M.D., P.A. and Craig                   Appeal from the 145th District Court of
Sessions, M.D., Appellant                              Nacogdoches County, Texas (Tr. Ct. No.
                                                       C1127428). Opinion delivered by Justice
No. 06-13-00010-CV           v.                        Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.
TH Healthcare, Ltd., d/b/a Nacogdoches
Medical Center, Appellee



          As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we affirm the trial court’s denial of Sessions’ motion
for partial summary judgment, reverse the trial court’s grant of the Hospital’s motion for
summary judgment, and remand to the trial court for proceedings consistent with this opinion.
          We further order that the appellant and appellee shall each pay one half of all costs of
appeal.


                                                       RENDERED AUGUST 28, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk